UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 SeaChange International, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) July 28, 2015 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: xRule 13d-1(b) oRule 13d-1(c) oRule 13d-1(d) The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act, but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 811699107 13G Page2of 7 Pages 1. Name of Reporting Person. I.R.S. Identification Nos. of above persons (entities only). Roumell Asset Management, LLC (“RAM”) 52-2145132 2. Check the Appropriate Box if a Member of a Group (a)x (b)o 3. SEC Use Only 4. Citizenship or Place of Organization Maryland Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 835,630* 6. Shared Voting Power 7. Sole Dispositive Power 835,630* 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares o Not Applicable Percent of Class Represented by Amount in Row (9) Approximately 4.5% (based on the 33,308,575 shares of common stock outstanding as of June 2, 2015, as reported on the Issuer’s Quarterly Report on Form 10-Q for the quarter ended April 30, 2015). Type of Reporting Person IA * Represents shares held by the Roumell Opportunistic Value Fund (the “Fund”).See Item 6 for more information. CUSIP No. 811699107 13G Page 3 of 7 Pages 1. Name of Reporting Person. I.R.S. Identification Nos. of above persons (entities only). James C. Roumell (“Roumell”) 2. Check the Appropriate Box if a Member of a Group (a)x (b)o 3. SEC Use Only 4. Citizenship or Place of Organization U.S.A. Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 835,630* 6. Shared Voting Power 649,680** 7. Sole Dispositive Power 835,630* 8. Shared Dispositive Power 649,680** 9. Aggregate Amount Beneficially Owned by Each Reporting Person 1,458,310** Check if the Aggregate Amount in Row (9) Excludes Certain Shares o Not Applicable Percent of Class Represented by Amount in Row (9) Approximately 4.5% (based on the 33,308,575 shares of common stock outstanding as of June 2, 2015, as reported on the Issuer’s Quarterly Report on Form 10-Q for the quarter ended April 30, 2015). Type of Reporting Person IN *Consists of 835,630 shares held by the Fund.See Item 6 for more information. ** Roumell is the President of RAM and holds a controlling percentage of its outstanding voting securities and, as a result of his position with and ownership of securities of RAM, Roumell could be deemed the beneficial owner of the shares held by RAM. CUSIP No. 811699107 13G Page 4of 7 Pages Item 1(a). Name of Issuer: SeaChange International, Inc. Item 1(b). Address of Issuer’s Principal Executive Offices: 50 Nogg Park Acton, MA01720 Item 2(a). Name of Persons Filing: 1.Roumell Asset Management, LLC 2.James C. Roumell Item 2(b). Address of Principal Business Office or, if none, Residence: 2 Wisconsin Circle, Suite 660, Chevy Chase, MD20815 Item 2(c). Citizenship: 1.RAM – Maryland 2.Roumell – U.S.A. Item 2(d). Title of Class of Securities: Common Stock Item 2(e). CUSIP Number: Item 3.
